 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONALD LEE CANADA,                                 No. 2:15-cv-1827 DB P
12                       Plaintiff,
13           v.                                          ORDER
14    M. LEAUENS,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief pursuant to 42 U.S.C. § 1983. (ECF No. 1). The action was filed on

19   July 29, 2015.

20          On August 20, 2018, defendant filed a motion for an order requiring security. (ECF No.

21   20). In it, defendant argues requiring plaintiff to post security in the amount of $5,100.00 is in

22   order because he meets the State’s definition of a vexatious litigant and there is no reasonable

23   probability that he will prevail in this litigation. (See ECF No. 20 at 7-15).

24          To date, plaintiff has not filed an opposition to defendant’s motion. However, on

25   September 28, 2018, plaintiff filed a notice of voluntary dismissal. (ECF No. 21).

26   ////

27   ////

28   ////
 1           Accordingly, IT IS HEREBY ORDERED that defendant notify this court within seven

 2   days whether he has any objection to the dismissal of this action. Should defendant fail to

 3   respond, plaintiff’s voluntary dismissal request (ECF No. 21) will be granted pursuant to Fed. R.

 4   Civ. P. 41(a)(2), and defendant’s motion for an order requiring security (ECF No. 20) will be

 5   denied as moot.

 6   Dated: October 5, 2018

 7

 8

 9

10   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/cana1827.59a
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
